     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMES BURRESS, an individual,       )
                                    )
                                    )
           Plaintiff,               )       COMPLAINT FOR VIOLATIONS
                                    )       OF THE FAIR DEBT
           v.                       )       COLLECTION PRACTICES ACT
                                    )       (“FDCPA”)
                                    )
MIDLAND FUNDING, LLC, a             )
Delaware Limited Liability Company, )       JURY TRIAL DEMANDED
and MITCHELL DAVIS, an individual, )
                                    )
                                    )
           Defendants.              )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )

 COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION
                PRACTICES ACT (“FDCPA”)

                               INTRODUCTION

                                       1.

      Plaintiff James Burress (“Plaintiff”) files this Complaint for Damages

against the Defendants Midland Funding, LLC and Mitchell Davis (“Defendants”)

for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

(“FDCPA”).




                                                                                1
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 2 of 28




                                         2.

      The FDCPA was enacted “to eliminate abusive debt collection practices by

debt collectors.” 15 U.S.C. § 1692(e). The statute provides for civil liability for a

wide range of abusive actions.

                                         3.

      The FDCPA forbids “debt collectors” from, among other things: (1)

engaging in “any conduct the natural consequence of which is to harass, oppress,

or abuse any person,” 15 U.S.C. § 1692d, (2) making a “false, deceptive, or

misleading representation,” 15 U.S.C. § 1692e, or (3) using “unfair or

unconscionable means” to attempt to collect a debt, 15 U.S.C. § 1692f. Section

1692e specifically prohibits false representation of “the character, amount, or legal

status of any debt” and the use of deceptive means “to collect or attempt to collect

any debt.” 15 U.S.C. § 1692e(2)(A), (10). Sykes v. Mel Harris & Associates, LLC,

757 F. Supp. 2d 413, 420-21 (S.D.N.Y. 2010).

                                         4.

      There is only one affirmative defense to liability for a violation of the

FDCPA, the “bona fide error” defense. 15 U.S.C. § 1692k(c). See Tourgeman v.

Collins Financial Services, Inc., 197 F. Supp. 3d 1222, 1225 (S.D. Cal. 2016).




                                                                                   2
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 3 of 28




                                            5.

       The bona fide error defense applies only to procedural or clerical errors. It

does not excuse mistakes of law — i.e., “violations resulting from a debt collector's

mistaken interpretation of the legal requirements of the FDCPA.” See Jerman v.

Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 576 (2010). To take

advantage of this defense, the defendant must show by the preponderance of the

evidence that its violation of the Act was not intentional, was a bona fide error, and

occurred despite the maintenance of procedures reasonably adapted to avoid any

such error. Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352-53

(11th Cir. 2009).

                                            6.

       The FDCPA is a strict liability statute and, therefore, does not require a

showing of intentional conduct on the part of a debt collector. Rivera v.

Amalgamated Debt Collection Services, 462 F. Supp. 2d 1223 (S.D. Fla. 2006).

Further, a single violation of the statute is sufficient to establish civil liability. Id.

                                            7.

       The Eleventh Circuit Court of Appeals has adopted the “least sophisticated

consumer” standard to analyze claims of deception or misrepresentation under

section 1692e. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985).

This objective standard analyzes whether a hypothetical least sophisticated

                                                                                             3
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 4 of 28




consumer would be deceived or misled by the debt collector's practices. Id. at

1175-76.

                                          8.

       The Supreme Court has held that litigation, as a debt collection practice, is

subject to the FDCPA. Heintz v. Jenkins, 514 U.S. 291, 299 (1995).

                              JURISDICTION AND VENUE

                                          9.

       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (“The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”), 28 U.S.C. § 1337 (“The

district courts shall have original jurisdiction of any civil action or proceeding

arising under any Act of Congress regulating commerce ...”), and 15 U.S.C.

§1692k (An action to enforce, any liability created by this subchapter may be

brought in any appropriate United States district court without regard to the

amount in controversy, ...”).

                                         10.

       This Court has personal jurisdiction over both Defendants for the purposes

of this action because both Defendants transact business in the State of Georgia

and the acts that form the basis for this suit occurred within the State of Georgia

and this judicial district.

                                                                                     4
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 5 of 28




                                         11.

      Venue is proper in this judicial district because both Defendants engaged in

the complained of collection activities in this district. 28 U.S.C. § 1391(b) (“A civil

action may be brought in— (2) a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred, ...”).

                                     PARTIES

                                         12.

      Plaintiff is a natural person who is a resident of Fulton County, Georgia, and

is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3), and/or a person

affected by a violation of the FDCPA with standing to bring this claim under 15

U.S.C. §§ 1692k(a).

                                         13.

      Defendant Midland Funding, LLC is a debt buyer operating within, and

actively collecting or attempting to collect consumer debts in, the State of Georgia

and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                                         14.

      Defendant Midland Funding, LLC is in the business of debt collection and

has no purpose other than the collection of debts.

                                         15.

      Defendant Midland Funding, LLC primarily collects consumer debts.

                                                                                     5
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 6 of 28




                                        16.

      Defendant Midland Funding, LLC uses the mails and instrumentalities of

interstate commerce in the collection of consumer debts.

                                        17.

      Upon information and belief, Defendant Midland Funding, LLC regularly

buys thousands of defaulted debts every year, is the plaintiff in thousands of state

court lawsuits to collect those debts, and is not involved in any other business.

                                        18.

      Defendant Midland Funding, LLC’s only business is the purchasing of debts

for the purpose of collecting on those debts and without the collection of those

debts, Defendant Midland Funding, LLC would “cease to exist.” See Rivas v.

Midland Funding LLC, 398 F. Supp. 3d 1294, 1303 (S.D. Fla. 2019).

                                        19.

      The principal purpose of Defendant Midland Funding, LLC’s business is the

collection of consumer debt.

                                        20.

      Summons and Complaint may be served on Defendant Midland Funding,

LLC through its registered agent Midland Credit Management, Inc., which has a

physical address for service 260 Peachtree Street NW, Suite 2109, Atlanta,

Georgia 30303.

                                                                                    6
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 7 of 28




                                       21.

      Defendant Mitchell Davis is a natural person who works, or worked, as a

process server.

                                       22.

      Upon information and belief, Summons and Complaint may be served on

Defendant Mitchell Davis at 4003 Browne Court, Conley, Georgia 30288.

                                   STANDING

                                       23.

      Plaintiff has suffered an injury-in-fact as a result of Defendants’ violations

of the FDCPA.

                                       24.

      The injury caused by Defendants’ FDCPA violations has affected Plaintiff in

a personal and individual way by causing Plaintiff unnecessary stress and anxiety,

as well as causing Plaintiff to expend time and resources, which would not have

occurred but for Defendants’ violations of the FDCPA.

                                       25.

      Plaintiff’s injury is concrete and actually exists because Defendants’

violations of the FDCPA caused Plaintiff to suffer unnecessary stress and anxiety,

and caused Plaintiff to expend time and resources, which would not have occurred

but for Defendant’s violations of the FDCPA.

                                                                                  7
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 8 of 28




                                          26.

          Defendants’ violations of the FDCPA put Plaintiff at substantial risk of

having a default judgment entered against Plaintiff in the state court action, which

caused Plaintiff to suffer unnecessary stress and anxiety.

                                          27.

          Defendants’ violations of the FDCPA have violated Plaintiff’s statutory

rights.

                                          28.

          The FDCPA statutorily creates Plaintiff’s right to true and accurate

information as well as a private right of action to enforce this statutorily created

right to be provided true and accurate information.

                                          29.

          The FDCPA’s statutorily created rights go beyond the right to just

information—these rights include consumer rights to truthful and correct

information, instead of false and misleading information, as well as rights to be

free from intimidation, harassment, and unfair or unconscionable methods of

attempting to collect debts.

                                          30.

          Plaintiff’s rights created by the FDCPA also include the right to be provided

adequate and truthful information allowing Plaintiff to better be able to evaluate

                                                                                     8
      Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 9 of 28




any claims made against the Plaintiff by a debt collector, allowing Plaintiff to more

efficiently and effectively determine the best course of action in attempting to

resolve any disputes or claims, and reducing the burden of independent

investigation into those claims.

                                        31.

      Plaintiff’s injuries caused by Defendants’ violations of the FDCPA are

particular and concrete in that they are legally cognizable injuries through the

FDCPA, they have invaded Plaintiff’s legal rights, and they have resulted in stress

and anxiety as well as lost time and resources.

                          FACTUAL ALLEGATIONS

                                        32.

      On November 12, 2019, Defendant Midland Funding, LLC filed a

Complaint against Plaintiff in the State Court of Fulton County, Georgia, styled as

the case of Midland Funding, LLC v. James Burress, case number 19EV006180

(the “State Court Action”).

                                        33.

      The State Court Action was an attempt by Midland Funding, LLC to collect

debts allegedly owed by James Burress under three separate consumer credit card

accounts.




                                                                                   9
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 10 of 28




                                       34.

      Defendant Mitchell Davis never served Plaintiff with the summons and

complaint in the State Court Action.

                                       35.

      On December 2, 2019, an affidavit of service was filed in the State Court

Action (the “Affidavit of Service”). A true and accurate copy of the Affidavit of

Service is attached as Exhibit A.

                                       36.

      In the Affidavit of Service, Defendant Mitchell Davis, a process server,

swore that on November 21, 2019, he personally served James Burress with a copy

of the summons and complaint in the State Court Action, and that James Burress

accepted service.

                                       37.

      On December 22, 2019, Plaintiff filed a responsive pleading the in the State

Court Action, titled “Motion for Special Appearance; Motion to Dismiss Due to

Failure to Properly Serve; Motion to Quash.”

                                       38.

      Plaintiff’s responsive pleading and motion explained that James Burress was

never served with the summons and complaint, that service was not perfected, and




                                                                               10
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 11 of 28




detailed how two of Plaintiff’s Nest security cameras captured video of Defendant

Mitchell Davis’ visit and failure to serve Plaintiff.

                                         39.

      Plaintiff’s responsive pleading included an exhibit with links to the two

videos from Plaintiff’s Nest security cameras showing Defendant Mitchell Davis’

visit to Plaintiff’s residence on November 20, 2019.

                                         40.

      The videos show that Defendant Mitchell Davis arrived at Plaintiff’s

residence, walked onto Plaintiff’s porch, waited a few minutes, and then crumbled

up what appeared to be the summons and complaint in his hands and then left

without ever knocking on Plaintiff’s door or ringing the doorbell.

                                         41.

      Plaintiff served a copy of his responsive pleading and all exhibits thereto

upon Defendant Midland Funding, LLC via USPS First Class Mail properly

addressed to in-house counsel for Midland Funding, LLC.

                                         42.

      Additionally, because Plaintiff e-filed his responsive pleading, the pleading

and all exhibits were electronically served upon Defendant Midland Funding, LLC.




                                                                                11
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 12 of 28




                                          43.

         Defendant Midland Funding, LLC had access to the electronic file in the

State Court Action, and therefore had access to Plaintiff’s responsive pleading and

all exhibits thereto.

                                          44.

         Defendant Midland Funding, LLC knew that the Affidavit of Service was

false.

                                          45.

         Defendant Midland Funding, LLC knew that Plaintiff James Burress was

never served in the State Court Action.

                                          46.

         Defendant Mitchell Davis knew that the Affidavit of Service was falsely

sworn.

                                          47.

         On January 23, 2020, Defendant Midland Funding, LLC filed a motion for

default judgment against James Burress (the “Request for Entry of Default”).

                                          48.

         The Request for Entry of Default requested that the “court enter default

against defendant, JAMES BURRESS, for failing to serve a responsive pleading or




                                                                                12
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 13 of 28




to otherwise defend in the time allowed, after being properly served as the record

reflects.”

                                       49.

       Along with the motion for default judgment, Midland Funding, LLC also

filed a Certificate in Support of Default Judgment.

                                       50.

       The Certificate in Support of Default Judgment alleged, among other things,

that “[t]he Defendant became in default by virtue of filing no Answer within the

time required by O.C.G.A. 9-11-12(a), as shown by court records” and “[t]hat

more than fifteen (15) days have elapsed since the default and no defensive

pleadings have been filed or court cost been paid into Court by the Defendant, and

the case remains in default.”

                                       51.

       On February 19, 2020, a hearing on Defendant Midland Funding, LLC’s

motion for default judgment was held in the State Court Action.

                                       52.

       During the February 19, 2020 hearing, the attorney for Defendant Midland

Funding, LLC was clearly very familiar with Plaintiff’s video evidence of the

sewer service, but made no attempt to withdraw the motion for default, and instead




                                                                               13
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 14 of 28




argued that Defendant Midland Funding, LLC should be awarded a default

judgment.

                                       53.

      Defendant Midland Funding, LLC was aware of the sewer service by

Defendant Mitchell Davis, as well as Plaintiff’s filed responsive pleading, but

attempted to obtain a default judgment anyway.

                                       54.

      On February 27, 2020, Judge Myra Dixon of State Court of Fulton County,

issued an order denying Midland Funding, LLC’s motion for default. A true and

accurate copy of the Order Denying Default Motion is attached as Exhibit B.

                                       55.

      Judge Dixon’s Order Denying Default Motion states, in part, that “[t]he

Court finds that Plaintiff did not perfect service upon Defendant. The video

evidence clearly shows that instead of serving Defendant, as he attested to, Process

Server Mitchell Davis ascend upon Defendant’s porch, waited a few minutes, and

then crumbled up the summons and complaint in his hands and then left without

ever knocking on Defendant’s door or ringing Defendant’s doorbell.”

                                       56.

      On March 31, 2020, the State Court Action was dismissed by Judge Dixon.




                                                                                 14
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 15 of 28




                                       57.

         Plaintiff James Burress is a “consumer” within the meaning of the FDCPA,

15 U.S.C. § 1692a(3), as he is a natural person who Defendant Midland Funding,

LLC alleged was obligated to pay a consumer debt.

                                       58.

         The outstanding balance that Plaintiff was allegedly obligated to pay to

Defendant is a “debt” within the meaning of the FDCPA, 15 U.S.C. § 1692a(5), as

it arose out of a transaction in which the services which were the subject of the

transaction were primarily for personal, family, or household purposes.

                                       59.

         Defendant Midland Funding, LLC is a “debt collector” within the meaning

of the FDCPA, 15 U.S.C. § 1692a(6), as Defendant Midland Funding, LLC used

instruments of interstate commerce in order to attempt to collect the debt from

Plaintiff, including the use of the United States Mail, and because the principal

purpose of Defendant Midland Funding, LLC’s businesses is the collection of

debts.

                                       60.

         The Complaint, the Request for Entry of Default, and the Certificate in

Support of Default Judgment, filed by Defendant Midland Funding, LLC in the

State Court Action each contain the following statements: “PLEASE

                                                                              15
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 16 of 28




UNDERSTAND THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION WILL

BE USED FOR THAT PURPOSE.”

                                        61.

      The State Court Action concerns debts which were in default at the time they

were obtained Defendant Midland Funding, LLC.

                         COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
           BY DEFENDANT MIDLAND FUNDING, LLC

                                        62.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                        63.

      Based on information and belief, Defendant Midland Funding, LLC violated

the Fair Debt Collection Practices Act (“FDCPA”).

                                        64.

      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive,

or misleading representations in connection with the collection of a debt.

                                        65.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e by filing the

false, deceptive, and misleading Request for Entry of the Default in the State Court

                                                                                 16
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 17 of 28




Action and representing to the court that James Burress failed “to serve a

responsive pleading or to otherwise defend in the time allowed, after being

properly served as the record reflects.”

                                           66.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e by filing the

false, deceptive, and misleading Certificate in Support of Default Judgment in the

State Court Action and representing to the court that “[t]he Defendant became in

default by virtue of filing no Answer within the time required by O.C.G.A. 9-11-

12(a), as shown by court records” and “[t]hat more than fifteen (15) days have

elapsed since the default and no defensive pleadings have been filed or court cost

been paid into Court by the Defendant, and the case remains in default.”

                                           67.

      15 U.S.C. § 1692e(2)(A) prohibits a debt collector from falsely representing

“the character, amount, or legal status of any debt.” Sanchez v. United Collection

Bureau, Inc., 649 F. Supp. 2d 1374, 1379 (N.D. Ga. 2009).

                                           68.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e(2)(A) by

falsely representing to the court that James Burress failed “to serve a responsive

pleading or to otherwise defend in the time allowed, after being properly served as

the record reflects.”

                                                                                17
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 18 of 28




                                       69.

       Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e(2)(A) by

falsely representing to the court that “[t]he Defendant became in default by virtue

of filing no Answer within the time required by O.C.G.A. 9-11-12(a), as shown by

court records” and “[t]hat more than fifteen (15) days have elapsed since the

default and no defensive pleadings have been filed or court cost been paid into

Court by the Defendant, and the case remains in default.”

                                       70.

       15 U.S.C. § 1692e(10) prohibits “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information

concerning a consumer.” Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th

Cir. 1985).

                                       71.

       Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e(10) because

the Request for Entry of the Default in the State Court Action, made the false

representation that James Burress failed “to serve a responsive pleading or to

otherwise defend in the time allowed, after being properly served as the record

reflects.”

                                       72.

       Defendant Midland Funding, LLC violated 15 U.S.C. § 1692e(10) because

                                                                                18
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 19 of 28




the Certificate in Support of Default Judgment in the State Court Action, made the

false representations that “[t]he Defendant became in default by virtue of filing no

Answer within the time required by O.C.G.A. 9-11-12(a), as shown by court

records” and “[t]hat more than fifteen (15) days have elapsed since the default and

no defensive pleadings have been filed or court cost been paid into Court by the

Defendant, and the case remains in default.”

                                        73.

      15 U.S.C. § 1692f prohibits the use of “unfair or unconscionable means to

collect or attempt to collect any debt.” Freeman v. ABC Legal Services, Inc., 827

F. Supp. 2d 1065, 1075 (N.D. Cal. 2011).

                                        74.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692f by continuing

its attempts to collect the debt through litigation and attempting to obtain a default

judgment after being aware that service was not perfected.

                                        75.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692f by filing the

Request for Entry of the Default in the State Court Action when the action was not

in default.




                                                                                   19
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 20 of 28




                                       76.

      Defendant Midland Funding, LLC violated 15 U.S.C. § 1692f by using the

Affidavit of Service, which Defendant Midland Funding, LLC knew was false, in

an attempt to obtain a default judgment in the State Court Action. See Freeman v.

ABC Legal Servs., 827 F. Supp. 2d 1065, 1075 (N.D. Cal. 2011); Keylard v.

Mueller Anderson, P.C., No. 13 C 2468, 2013 WL 4501446, at 2 (N.D.Ill. Aug. 22,

2013) (holding that an allegation that a debt collector knew a service affidavit was

false but nonetheless sought a default judgment based on the affidavit states a

claim under § 1692f).

                         COUNT II
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
              BY DEFENDANT MITCHELL DAVIS

                                       77.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                       78.

      Based on information and belief, Defendant Mitchell Davis violated the Fair

Debt Collection Practices Act (“FDCPA”).

                                       79.

      Based on information and belief, Defendant Mitchell Davis works, or used

to work, as a process server.

                                                                                 20
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 21 of 28




                                       80.

      The FDCPA expressly exempts any “person” engaged in “serving or

attempting to serve legal process on any other person in connection with the

judicial enforcement of any debt.” 15 U.S.C. § 1692a(6)(D). Thus, process servers

whose involvement is merely “limited to serving the [debt collection]

communication on the consumer — in effect, to being messengers” — are exempt.

Romea v. Heiberger Assocs., 163 F.3d 111, 117 (2d Cir. 1998).

                                       81.

      But a process server who goes “beyond being merely being a messenger . . .

and engages in prohibited abusive or harassing activities to force an individual to

repay a debt” cannot claim the exemption’s protections. Flamm v. Sarner Assoc.,

P.C., No. 02 Civ. 4302 (LAR), 2002 WL 31618443, at *5 (E.D. Pa. Nov. 6, 2002);

see McNall v. Credit Bureau of Josephine County, 689 F. Supp. 2d 1265, 1277-78

(D. Or. 2010).

                                       82.

      Because the FDCPA protects process servers only “while” they serve

process, a process server’s alleged failure to serve process and provision of a

perjured affidavit of service removes the process server from the exemption. See

Sykes v. Mel Harris & Associates, LLC, 757 F. Supp. 2d 413, 423 (S.D.N.Y. 2010).




                                                                                21
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 22 of 28




                                         83.

      Defendant Mitchell Davis signed the Affidavit of Service, which states “I,

being first duly sworn, depose and state: . . . [u]nder penalties of perjury, I declare

that I have read the foregoing document and that the facts stated in it are true and

accurate.”

                                         84.

      Defendant Mitchell Davis never served the summons or complaint upon

James Burress.

                                         85.

      Defendant Mitchell Davis violated 15 U.S.C. §§ 1692e, 1692e(2)(a), and

1692e(10), and 1692f by falsely swearing on the Affidavit of Service that he

served the summons and complaint upon James Burress.

                                    DAMAGES

                                         86.

      15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with

any provision of the FDCPA with respect to any person is liable to such person for

up to $1,000.00 in statutory damages, actual damages, the costs of the action,

together with a reasonable attorney’s fee as determined by the court.




                                                                                    22
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 23 of 28




                                        87.

      Defendant Midland Funding, LLC’s actions have caused Plaintiff anxiety

and stress, emotional distress, lost time and resources, and have resulted in actual

and direct harm to Plaintiff.

                                        88.

      Defendant Mitchell Davis’ actions have caused Plaintiff anxiety and stress,

emotional distress, lost time and resources, and have resulted in actual and direct

harm to Plaintiff.

                                        89.

      Defendants’ aggressive collection tactics affected Plaintiff deeply and

continue to affect him to this day.

                                        90.

      Plaintiff was shocked and humiliated when he came home from work to find

a stack of legal papers folded and cradled against the handle of his front door.

                                        91.

      Plaintiff lives in a condominium on the first floor. Plaintiff’s neighbors pass

by his front door when coming and going. Plaintiff’s personal business, relating to

litigation for several alleged defaulted debts, was left on his front door, accessible

and visible to anyone who may have looked. This caused Plaintiff significant

stress, embarrassment, and humiliation.

                                                                                   23
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 24 of 28




                                        92.

      Plaintiff was shaken and upset by how clear it was that part of the document

was missing. Plaintiff could see the remnants of pages that had been torn from the

staple holding the packet together. Defendant Mitchell Davis had ripped pages

from the package and took them with him. This caused Plaintiff to be fearful

because he did not know what information had been removed, where it had gone,

or who obtained it.

                                        93.

      Plaintiff was stressed and anxious because he did not know what to do.

Plaintiff spent at least twelve (12) hours researching Georgia law, and was able to

conclude that he had not been properly served with the summons and complaint

and that he needed to inform the court. Plaintiff also discovered that he could file a

complaint against the process server Mitchell Davis with the Superior Court of

Fulton County, which he did.

                                        94.

      Plaintiff spent hours drafting and filing a responsive pleading to challenge

the court’s jurisdiction due to lack of service, demonstrating to the court exactly

what happened. As required by Georgia law, Plaintiff served a copy of his

responsive pleading upon Defendant Midland Funding, LLC via USPS First Class

Mail properly addressed to in-house counsel for Midland Funding, LLC. Plaintiff’s

                                                                                   24
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 25 of 28




responsive pleading was also filed as part of the electronic case file, and Defendant

Midland Funding, LLC received the responsive pleading via electronic service.

                                        95.

      When Defendant Midland Funding, LLC filed its motion for default

judgment, despite being on notice of the sewer service and the fact that Plaintiff

filed a responsive pleading within the time allowed, Plaintiff became more

anxious, fearful, and depressed. It was clear to Plaintiff that Defendant Midland

Funding, LLC would do whatever it could, no matter how deceptive and

unconscionable, to obtain a default judgment.

                                        96.

      Plaintiff was summoned to court for a hearing on Defendant Midland

Funding, LLC’s motion for default. Plaintiff was forced to take off from work.

Plaintiff spent time preparing to argue his position.

                                        97.

      Still, to this day, Plaintiff is fearful that Defendant Midland Funding, LLC

will again violate the FDCPA and do “whatever it takes” in its attempt to obtain a

judgment against Plaintiff.

                                        98.

      Plaintiff has lost many hours of sleep as a result of the Defendants’ FDCPA

violations.

                                                                                  25
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 26 of 28




                                           99.

      Plaintiff has recently sought medical help because of the anxiety that he has

experienced as a direct result of Defendants’ actions. Plaintiff has been diagnosed

with anxiety and depression and has been put on medication as treatment.

                                       100.

      Plaintiff spent over sixty (60) hours researching the law, drafting and filing

pleadings, and attending the hearing in the State Court Action.

                                       101.

      Plaintiff missed an additional twelve (12) hours of work due to dealing

Defendants’ FDCPA violations contained in the State Court Action.

                                       102.

      Plaintiff incurred out-of-pocket expenses totaling approximately $183.00,

including e-filing fees, transportation to and from the default hearing, filing

subscription fees, and legal research expenses, which would not have been incurred

but for Defendants’ FDCPA violations.

                                 JURY DEMAND

                                       103.

      Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff prays that this Court:

      (1)   Find both Defendants liable for violations of the Fair Debt Collection

                                                                                 26
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 27 of 28




            Practices Act for the reasons stated in the Complaint above;

      (2)   Award Plaintiff the full $1,000.00 statutory damages for each
            Defendant’s FDCPA violations;

      (3)   Award Plaintiff actual damages in an amount to be determined;

      (4)   Award Plaintiff reasonable attorney’s fees and costs in accordance with
            the FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

      (5)   Award Plaintiff the reasonable costs of this action;

      (6)   Award Plaintiff other expenses of litigation;

      (7)   Grant Plaintiff such other and additional relief as the Court deems just
            and equitable.

      Respectfully submitted this August 18, 2020.

                                       /s/ Jerry T. Parisi
                                       Jerry T. Parisi
                                       Georgia Bar No. 881415
                                       Attorney for Plaintiff

The Parisi Law Firm, LLC
2897 N. Druid Hills Rd. #349
Atlanta, Georgia 30329
Ph. 404.594.5130
Fax 404.393.2691
jerry@parisifirm.com




                                                                                 27
     Case 1:20-cv-03416-MLB-JCF Document 1 Filed 08/18/20 Page 28 of 28




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies

with the font and point setting approved by the Court in Local R. 5.1(B). The

foregoing COMPLAINT was prepared on a computer, using Times New Roman

14-point font.

      Respectfully submitted this August 18, 2020.

                                     /s/ Jerry T. Parisi
                                     Jerry T. Parisi
                                     Georgia Bar No. 881415
                                     Attorney for Plaintiff
The Parisi Law Firm, LLC
2897 N. Druid Hills Rd. #349
Atlanta, Georgia 30329
Ph. 404.594.5130
Fax 404.393.2691
jerry@parisifirm.com




                                                                              28
